_____________

                                   No. 96-1751
                                  _____________


Joyce Gwathney, SS #XXX-XX-XXXX,*
                                       *
             Appellant,                *
                                       *   Appeal from the United States
     v.                                *   District Court for the
                                       *   Eastern District of Arkansas.
Shirley S. Chater, Commissioner,*
Social Security Administration,        *
                                       *
             Appellee.                 *

                                  ____________

                     Submitted:    November 21, 1996
                         Filed:    January 14, 1997
                                  ____________

Before RICHARD S. ARNOLD, Chief Judge, MAGILL, Circuit Judge, and SACHS,1
      District Judge.

                                  _____________

MAGILL, Circuit Judge.


     Joyce    Gwathney appeals the district court's2 decision to grant
summary judgment and thereby affirm the administrative law judge's (ALJ)
denial of social security disability benefits.         Gwathney challenges the
ALJ's finding of no disability.     Because the record as a whole supports the
ALJ's finding that Gwathney was not disabled, we affirm.




     1
      THE HONORABLE HOWARD F. SACHS, United States District Judge
for the Western District of Missouri, sitting by designation.
     2
     The Honorable H. David Young, United States Magistrate Judge
for the Eastern District of Arkansas, presiding by consent of the
parties pursuant to 28 U.S.C. § 636(c) (1994).
                                      I.


        Gwathney filed for social security disability benefits on October 5,
1990.    She claimed to be disabled since May 15, 1987, because of a poorly
healed arm fracture which gave her throbbing pain, particularly when she
attempted to lift heavy objects.   Gwathney later claimed that she suffered
from a variety of conditions that caused severe impairment, including
obesity, hypertension, arthritis, gastritis, dermatitis, depression, and
mental retardation.      Gwathney's initial application for benefits was
denied, as was her petition for reconsideration.      Following proceedings
before an ALJ, a social security administrative appeals council, and the
district court, her case was remanded for further fact finding.


        Upon remand, the ALJ considered evidence that Gwathney, who was born
in 1950 and who has an eleventh grade education, had a verbal IQ of 69, a
performance IQ of 68, and a full-scale IQ of 67.       In addition, the ALJ
considered Gwathney's subjective accounts of pain and hypertension.


        The ALJ was also presented with evidence that Gwathney successfully
participated in a wide variety of activities, including housework, cooking,
shopping, attending GED classes, and preparing for and teaching Sunday
school classes.    Gwathney testified that, for a time after she had applied
for social security disability benefits, she had had a part-time job
stocking groceries at a convenience store.


        Additional evidence indicated that Gwathney had never followed a
regular regime of medical treatment for her physical complaints.   Gwathney
did not report taking any prescription medication for her pain, and
although her hypertension and gastritis could have been managed by the
conservative use of medication, she never pursued a regular course of
medication for these conditions.     Finally, there




                                     -2-
was no evidence that Gwathney had ever sought treatment for her mental
health concerns, which included being prone to various behavioral tics and
having dependent personality disorder.


     Upon considering this evidence, the ALJ found that Gwathney did not
suffer from a severe physical or mental impairment and accordingly was not
disabled under the Social Security Administration's regulations.         Because
Gwathney did not meet the regulatory definition of disabled, the ALJ found
that she was not entitled to social security disability benefits.               The
Social Security Administration Appeals Council and the district court
affirmed the ALJ's decision, and Gwathney now brings this appeal, arguing
that the ALJ's conclusion was not supported by substantial evidence.


                                     II.


     In considering whether a claimant has properly been denied social
security   disability   benefits,   we   must   determine    "whether   there    is
substantial evidence based on the entire record to support the ALJ's
factual findings, and whether his decision was based on legal error."
Clark v. Chater, 75 F.3d 414, 416 (8th Cir. 1996).          Substantial evidence
is "such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion."   Id. (quotation omitted).    "We must consider both
evidence that supports and evidence that detracts from the Secretary's
decision, but we may not reverse merely because substantial evidence exists
for the opposite decision."    Johnson v. Chater, 87 F.3d 1015, 1017 (8th
Cir. 1996).   The ALJ may discount subjective complaints of physical and
mental health problems that are inconsistent with medical reports, daily
activities, and other such evidence.     See Haynes v. Shalala, 26 F.3d 812,
814-15 (8th Cir. 1994).


     A person is entitled to social security disability benefits only if
he or she meets the threshold requirement of having a




                                     -3-
disability.    See 20 C.F.R. § 404.1501 (1996).                 To be disabled, a claimant
must have a severe impairment.               20 C.F.R. § 404.1520(a) (1996).         To qualify
as severe, an impairment must "significantly limit [a claimant's] physical
or mental ability to do basic work activities," 20 C.F.R. § 404.1521(a)
(1996), which are "the abilities and aptitudes necessary to do most jobs."
20 C.F.R. § 404.1521(b) (1996).


      In this case, there was substantial evidence to support the ALJ's
finding that Gwathney was not significantly limited by either her physical
or mental impairments.            Gwathney was able to perform such physically
demanding tasks as housework and employment requiring shelf-stacking,
contradicting      her   claim        that    she    was    unable   to   perform   basic   work
activities.       Cf. Roe v. Chater, 92 F.3d 672, 677 (8th Cir. 1996) ("More
telling than a chronicle of [the claimant's] various ailments are his
actual activities, which are incongruous with his contention that he cannot
work.").     Furthermore, and despite her low IQ, Gwathney was able to engage
in such intellectually challenging tasks as studying for her GED and
conducting Sunday school classes.                   Cf. Loving v. Department of Health &
Human Servs., 16 F.3d 967, 971 (8th Cir. 1994) (rejecting psychologist's
conclusion that claimant was a functional illiterate where the conclusion
of functional illiteracy was contradicted by the claimant's own testimony
about his reading activities).


      Finally, Gwathney's failure to seek medical assistance for her
alleged    physical      and    mental       impairments       contradicts    her   subjective
complaints of disabling conditions and supports the ALJ's decision to deny
benefits.      Cf. Ostronski v. Chater, 94 F.3d 413, 419 (8th Cir. 1996)
("[Claimant's] complaints of disabling pain and functional limitations are
inconsistent with her failure to take prescriptive pain medication or to
seek regular medical treatment for her symptoms."); Haynes, 26 F.3d at 814
("A   lack   of   strong       pain    medication      is    inconsistent    with   subjective
complaints of disabling pain.").




                                                -4-
                                   III.


     For the reasons discussed above, we affirm the decision of the
district court.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -5-